Citation Nr: 1224587	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  09-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota


THE ISSUE

Entitlement to a rating in excess of 30 percent for Meniere's syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The Veteran served on active duty from September 1955 to September 1957. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO recharacterized the Veteran's noncompensable hearing loss disability as Meniere's syndrome and assigned a 30 percent rating, effective July 20, 2007.  In May 2009, the Veteran filed a notice of disagreement (NOD) with the disability rating and effective date assigned.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in August 2009. 

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the hearing, the Veteran submitted additional lay evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence was previously accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011). 

In June 2011, the Board denied the claim for an effective date earlier than July 20, 2007 for the characterization of disability as Meniere's syndrome and award of a 30 percent rating.  At the same time, the Board remanded the claim for a rating in excess of 30 percent for Meniere's syndrome to the RO, via the Appeals Management Center (AMC) in Washington, DC for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim for a rating in excess of 30 percent for Meniere's syndrome (as reflected in an April 2012 supplemental SOC (SSOC)) and returned the matter to the Board for further appellate consideration.

In June 2012, the Acting Chairman of the Board, upon his own motion, advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matter on appeal is being remanded again to the RO.  VA will notify the appellant when further action, on his part, is required.
REMAND

Unfortunately, the Board's review of the claims file reveals that further action in this appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The 30 percent rating for the Veteran's Meniere's syndrome has been assigned under 38 C.F.R. § 4.87, Diagnostic Code 6205.  Diagnostic Code 6205 provides for a 30 percent rating with hearing impairment with vertigo less than once a month, with or without tinnitus.  A 60 percent rating is warranted for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus.  A 100 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.  The Note indicates that the rater is to evaluate Meniere's syndrome either under these criteria or by separately evaluating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall evaluation.  However, the Note also cautions the rater not to combine an evaluation for hearing impairment, tinnitus, or vertigo with an evaluation under Diagnostic Code 6205. 

Alternatively, Meniere's syndrome can be rated under Diagnostic Code 6204 (peripheral vestibular disorders) and does not prohibit separate ratings for hearing impairment or tinnitus.  Under Diagnostic Code 6204, a 30 percent rating is available in the presence of dizziness and occasional staggering.  However, the Note details that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  As noted in the Board's previous Remand, considering the Veteran's Meniere's syndrome under Diagnostic Code 6204 could potentially prove more favorable to the Veteran than consideration under Diagnostic Code 6205. 

The Board points out that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In the June 2011 Remand, the Board found that a new VA ear diseases examination was required to properly evaluate the Veteran's Meniere's syndrome and requested that the physician clearly indicate whether the Veteran suffers from cerebellar gait during, or in addition to, his attacks of vertigo.  The Board also asked the physician to address whether the Veteran has occasional staggering that is attributable to Meniere's syndrome.  Such examination was conducted in June 2011.  

The June 2011 VA examination report indicates that the question of whether the Veteran suffered from cerebellar gait depended on the definition.  The examiner stated that if cerebellar gait was described as a staggering gait, often with a tendency to fall, then this definition would hold that it occurs during the Veteran's episodes of disequilibrium, but not outside of these episodes.  On the other hand, if cerebellar gait was described as a staggering gait in which a person walks with a wide base, has difficulty turning with his feet turned outward, and based specifically on a lesion of the cerebellum or cerebellar pathways, then given that this only happens with the episodes and not between episodes, then the Veteran does not suffer from this either with or without his attacks of disequilibrium.  

Unfortunately, 38 C.F.R. § 4.87, Diagnostic Code 6205 does not define "cerebellar gait," and the VA examiner did not identify which definition of cerebellar gait is associated with Meniere's syndrome.  Therefore, the Board finds that the examination report does not clearly identify whether the Veteran has cerebellar gait or occasional staggering attributable to his Meniere's syndrome.  

In the April 2012 SSOC, the AMC indicated that VA defines cerebellar gait as "a staggering gait in which the person walks with a wide base and has difficulty turning.  The feet can be turned outward, and the person puts his or her weight first on the heel and then on the toes."  The Board reiterates, however, that VA regulations do not define "cerebellar gait" as it relates to Meniere's syndrome.  

Hence, the RO should request a supplemental opinion from the examiner who conducted the June 2011 VA examination regarding whether the Veteran has a cerebellar gait related to his Meniere's syndrome.  The RO should arrange for the Veteran to undergo further VA ear diseases examination only if the June 2011 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran. 

Moreover, the Veteran should also be afforded a VA audiological examination because audiometric testing, which previously demonstrated noncompensable hearing loss for VA purposes, could result in a higher overall evaluation if hearing impairment, tinnitus, and a peripheral vestibular disorder are rated separately.

The Veteran is hereby notified that failure to report to any such scheduled examination, without good cause, shall result in denial of the claim for increase.  See 38 C.F.R. § 3.655(b) (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file copies of any notice(s) of the date and time of the examination sent to the Veteran by the pertinent VA medical facility. 

To ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should obtain any additional evidence for which the appellant provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record. 

The RO should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received are associated with the claims file, the RO should arrange for further claims file review by the examiner who conducted the June 2011 VA examination to obtain a supplemental opinion. 

Based on consideration of the prior examination results and the Veteran's documented history and assertions, the examiner should list the diagnosis, to include Meniere's syndrome or any other peripheral vestibular disorder found on the June 2011 examination.  The examiner should identify all objective findings that support the diagnosis of any vestibular disequilibrium.  The examiner should clearly define "cerebellar gait" as it relates to Meniere's syndrome and indentify whether there is objective evidence that the Veteran has a cerebellar gait associated with Meniere's syndrome; in other words, explain which of the two definitions of "cerebellar gait" included in the June 2011 VA examination report is associated with Meniere's syndrome.

If the June 2011 examiner is unavailable or the requested opinion cannot be provided without an examination of the Veteran, the RO should arrange for the Veteran to undergo a VA examination (preferably by an ENT physician), at a VA medical facility, to obtain the above-requested opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail. 

The physician should set forth all examination findings (if any), along with the complete rationale for the opinion provided, in a printed (typewritten) report. 

4.  After all records and/or responses received are associated with the claims file, the RO also should arrange for the Veteran to undergo a VA audiological examination by an audiologist at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the audiologist designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies (to include audiometry and speech discrimination testing) should be accomplished, and all clinical findings should be reported in detail.  Based on consideration of the testing results and the Veteran's documented history and assertions, the physician's report should include a description of the functional effects caused by any bilateral hearing loss or tinnitus. 

The physician should set forth all examination findings, along with complete rationale for the comments and opinions expressed, in a printed (typewritten) report. 

5.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility. 

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, the RO should adjudicate the claim remaining on appeal.  If the Veteran fails, without good cause, to report to the scheduled examination(s), in adjudicating the claim, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  Otherwise, the RO should adjudicate the claim for increase in light of pertinent evidence and legal authority. 

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).



	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



